DETAILED ACTION
This action is responsive to the Amendment filed on 02/16/2022. Claims 1-7, 9, 14-23 are pending in the case. Claims 8, 10-13 are canceled/withdrawn from consideration. Claims 21-23 are new. Claim 1 is the independent claim.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 02/16/2022 (hereinafter Response), Applicant amended Claims 1, 9, 18; cancelled Claims 8, 10-13; added Claims 21-23; and argued against all objections and rejections previously set forth in the Office Action dated 11/29/2021.
Applicant’s amendment to the claims to further clarify the metes and bounds of the invention is acknowledged.

Response to Amendment/Arguments
In response to Applicant's amendment to claim 18 cure the 35 U.S.C. § 112 rejection of claims 18-20, the arguments are persuasive insofar as Applicant amended to correspond to the interpretation of the claims in previous action, and the 35 U.S.C. § 112 rejection of the claims is respectfully withdrawn.
In response to Applicant's argument with respect to the rejection of amended claim 1 under 35 USC 103 as unpatentable over EASE4.3 in view of RADTKE (see Response, page 9), Examiner respectfully agrees that EASE4.3 is silent with respect to the simulated speaker arrangement comprises a rigging point and one or more speakers, and wherein the portion of the first simulated speaker arrangement corresponds to the rigging point as recited in claim 1 because, at best EASE4.3 has positional properties of 
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over EASE version 4.3 User’s Guide and Tutorial (EASE Software © Copyright ADA (Acoustic Design Ahnert), Germany. October 2009; hereinafter EASE4.3) in view of RADTKE et al. (Pub. No.: US 2006/0036946 A1).
Regarding claim 1, EASE4.3 teaches the computer-implemented (page 22: EASE is actually a number of separate, individual programs or program modules, some of which are stand alone programs linked together) method for manipulating one or more simulated speaker arrangements (see page 30 example GUI showing at least speakers, aiming points, audience areas, listener seats, building wireframe), comprising:
receiving a first portion selection event corresponding to a portion of a first simulated speaker arrangement displayed in a speaker arrangement pane of a graphical user interface ("GUI"), wherein the simulated speaker arrangement comprises one or more speakers, Now, go to the Loudspeaker Property sheet (select the loudspeaker and use the right mouse key to open the Mouse menu and then select Properties; see example rendering on page 70, which is the interior portion of display window on page 52 after the user has changed the property being described; note that there are many other examples in the tutorial for changing properties of various drawing elements within the GUI; note bottom of page 23: In general, the left mouse button is used to Pick or select an item, while the right mouse button will open the Mouse Menu for the item selected. The Mouse Menu is a pop up menu listing all the options that can be performed on the selected item);
displaying a first pop-up window wherein the first pop-up window comprises an initial value of a first property corresponding to the portion (e.g. “Show dB Cov Cone” although other properties would be available; example of the Loudspeaker Property sheet can be seen on page 68 applied to a selected speaker);
receiving a first property adjustment event corresponding to the first property (e.g. page 70 first paragraph; Put a check in the Show dB Cov. Cone box and OK the change; applied to a selected speaker);
displaying an updated value of the first property based on the first property adjustment event (e.g. page 70 first paragraph: after the user provides input to check the box (the event), the property box is checked as would be understood by any GUI art practitioner);
adjusting the first simulated speaker arrangement based on the first property adjustment event (e.g. page 70 first paragraph: You should now be able to see the coverage cone on the screen. The purple line represents the coverage axis. The red lines outline the minus 3 dB coverage cone).

closing the first pop-up window OK the change; after the user provides input to finish changing properties, the property sheet pop-up window will close as would be understood by any GUI art practitioner; particularly the GUI rendering on page 70 which is after changing the properties does not show the selection box).
a rigging point and one or more speakers, and wherein the portion of the first simulated speaker arrangement corresponds to the rigging point. It is noted that in EASE4.3, speakers (including clusters of speakers) have a 3D (x, y, z) coordinate position and can be aimed during the simulation of sound (see for example “Adding Loudspeaker Grids” starting at page 102).
GEORGALLIS may be relied upon to teach a speaker arrangement (in a simulation environment) includes rigging point information and other data which may be modified during the simulation of sound for a venue. In FIG 1, computing device 16 is used for analyzing the venue dimensional layout and predicting speaker array configuration using the method in FIG 2. How to physically install the speakers after the simulation will be provided to a second device 18. This is broadly illustrated in FIG 3 which shows device 16 on the left with interface 17. 
GEORGALLIS shows in FIGs 10-12 the correlation between data 122 which is entered at user interface 17 on device 16 and what will be shown at device 18 after receiving the code. A portion of FIG 12 is excerpted below for Applicant’s convenience showing the data and the rigging point information for the speaker assembly to be installed:

    PNG
    media_image1.png
    409
    559
    media_image1.png
    Greyscale



Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of EASE4.3 and GEORGALLIS before them, to have combined EASE4.3 and GEORGALLIS and arrived at the simulated speaker arrangement comprises a rigging point and one or more speakers, and wherein the portion of the first simulated speaker arrangement corresponds to the rigging point by using the teaching in GEORGALLIS to improve the available information in EASE4.3 when designing a sound simulation for a particular venue, with a reasonable expectation of success.  The combination is motivated by the improvements gained in simulating sound parameters prior to installation, particularly when [0003] technicians need to adjust the same sound system for each new venue for a performance.
EASE4.3 (as improved by GEORGALLIS) does not expressly disclose the pop-up window (property sheet) is displayed where the selection event took place; nor does EASE4.3 expressly disclose receiving a first portion deselection event corresponding to an area of the GUI outside of the first pop-up window such that in response to the first portion deselection event the first pop-up window is closed.
RADTKE is directed to [0008] a floating command object (hereafter "floating object") (also known as a "floatie") that contains a small set of functions that are relevant to a selected object. The floating object dynamically deploys in a document in close proximity to an entry/editing point upon the selection of a text, data or other object. [0010] unlike contextual menus, selection of a given command from the floating object does not close the floating object. The floating object remains deployed to allow multiple functionality selections … Once a user is finished with the floating object it may be closed by the user. According to embodiments, the floating object is a lightweight display object in that it is dismissed from display when it detects that a user no longer requires its functions. [0045] As briefly described above, floating objects 225 may be utilized with respect to a variety of software applications, for example, word processing applications, spreadsheet applications, slide presentation applications, database applications, desktop publishing applications, and the like.
Thus RADTKE may be relied upon to teach a technique of displaying a floating graphic command object proximate to the portion of the user interface where the graphic receiving a first portion deselection event corresponding to an area of the GUI outside of the first pop-up window such that in response to the first portion deselection event the first pop-up window is closed at [0046] which describes how the floating object may be dismissed/closed by the user by moving the cursor sufficiently far away, clicking on a different portion of the user interface, scrolling the display, or other input to the user interface not related to the floating object.
Note that RADTKE explicitly states this is an improvement to [0005] known pop-up contextual menus so that the user may make a number of different changes without the need to re-invoke the contextual menu each time.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of EASE4.3 (as improved by GEORGALLIS) and RADTKE before them, to have combined EASE4.3 (as improved by GEORGALLIS) and RADTKE by using the technique in RADTKE to display and dismiss the property sheet taught in EASE4.3 and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the improvement to user interfaces, e.g. to known contextual menus.
Regarding dependent claim 2, incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the first portion selection event is a mouse-click (generally page 23: In general, the left mouse button is used to Pick or select an item, while the right mouse button will open the Mouse Menu for the item selected. The Mouse Menu is a pop up menu listing all the options that can be performed on the selected item; illustrated in the specific example on page 70; note that this selection is for any display item and would necessarily apply to any additional items such as the rigging point used in GEORGALLIS).
Regarding dependent claim 3, incorporating the rejection of claim 2, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the first portion deselection event is a mouse-click (relying on the improved dismissal of floating objects taught in RADTKE, specifically [0046] which describes how the floating object may be dismissed/closed by the user by 
Regarding dependent claim 6, incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the first portion selection event comprises one or more key-strokes (see e.g. page 23: F4 Opens the Mouse Menu on the selected item which lists all the options available for that item. (performs same function as the right mouse button); note that this selection is for any display item and would necessarily apply to any additional items such as the rigging point used in GEORGALLIS).
Regarding dependent claim 7, incorporating the rejection of claim 6, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the first portion deselection event comprises one or more key-strokes (relying on the improved dismissal of floating objects taught in RADTKE, specifically [0046] which describes how the floating object may be dismissed/closed by the user by moving the cursor sufficiently far away, clicking on a different portion of the user interface, scrolling the display, or other input to the user interface not related to the floating object; note that by definition the “escape key” is a key (frequently labeled Esc) found on most computer keyboards and used for any of various functions, as to interrupt or cancel the current process or running program, or to close a pop-up window.1
Regarding dependent claim 8 - canceled.
Regarding dependent claim 9, incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the first property is selected from a group consisting of x-position of the rigging point, y-position of the rigging point, z-position of the rigging point (see EASE4.3: relying on example of the Loudspeaker Property sheet can be seen on page 68; EASE places loudspeakers by a reference point that represents the point of rotation used during the Loudspeaker measurements, so we can't hang the loudspeaker at 25 feet, the height of the peak. Let's use 22 feet instead. Use the cursor and tab keys to insert the correct coordinate information (0, -20, 22) which teaches the specific X, Y, Z coordinate information which can also be applied to the improvement of including “rigging points” associated with the speakers as taught in GEORGALLIS discussed in claim 1).
Regarding dependent claim 10 - canceled.
Regarding dependent claim 11 - canceled.
Regarding dependent claim 12 – canceled.
Regarding dependent claim 13 - canceled.
Regarding dependent claim 16, incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches wherein the pop-up window further comprises an initial value of a second property corresponding to the portion, further comprising: receiving a second property adjustment event corresponding to the second property; displaying an updated value of the second property based on the second property adjustment event; and adjusting the first simulated speaker arrangement based on the second property adjustment event (in EASE4.3: example of the Loudspeaker Property sheet can be seen on page 68; clearly if a user can change one property, then the user can change multiple properties before dismissing/closing the property sheet; applied to the properties in GEORGALLIS).
Regarding dependent claim 17, incorporating the rejection of claim 1, EASE4.3 allows a user to build and use clusters of speakers as a single item (broadly, Chapter 5 pages 130-139). Once created and saved (described top of page 136), a cluster of speakers can be selected and added to any room project as if it were a single speaker using the “insert speaker” command and selecting the cluster name from the menu (also described top of page 136). Note particularly page 136: The Cluster Program enables you to construct clusters of different sizes and types, study their performance and then save them for future use.
Thus EASE4.3 teaches:
displaying, on a speaker arrangement selection pane of the GUI, a list of simulated speaker arrangements, wherein the list references the first simulated speaker arrangement and a second simulated speaker arrangement (the menu of previously saved speakers and clusters display in response to an “insert speaker” command);
receiving a first speaker arrangement selection event corresponding to the first simulated speaker arrangement (selection of a speaker to insert from the menu; note this process is described at pages 68-69); and
displaying the first simulated speaker arrangement in the speaker arrangement pane of the GUI (user confirms the insertion of the cluster to the room). 
Note that as explained in the rejection of claim 1, editing of properties may be applied to any object, thus the “first speaker arrangement” of claim 1 could be any of a single speaker, a group of speakers treated as a single object, or a cluster of speakers. Further, this could be any of the additional rigging point or box information taught in GEORGALLIS, combined at least for the reasons discussed above.
Regarding dependent claim 18, incorporating the rejection of claim 17, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined for the reasons discussed in claim 1, further teaches:
receiving a second speaker arrangement selection event corresponding to the second simulated speaker arrangement (EASE4.3 using same selection method from claim 17 to select and insert a second previously-saved speaker cluster; generally page 136); 
displaying the second simulated speaker arrangement in the speaker arrangement pane of the GUI (EASE4.3 user confirms placement and insertion; page 136); 
receiving a second portion selection event corresponding to a portion of a second simulated speaker arrangement displayed in the speaker arrangement pane of the GUI (EASE4.3 page 132 shows an example cluster property screen which is shown in response to user request to view the data)
displaying a second pop-up window proximate to the portion of the second simulated speaker arrangement, wherein the second pop-up window comprises an initial value of a third property corresponding to the portion of the second simulated speaker arrangement (p EASE4.3 age 132 shows an example cluster property screen which is shown in response to user request to view the data; relying on the teachings of RADTKE for placement of the pop-up window); 
receiving a third property adjustment event corresponding to the third property (EASE4.3 input from the user to change properties; e.g. position or aiming angle; this is a well-understood user interaction); 
displaying an updated value of the third property based on the third property adjustment event (EASE4.3 user’s change is applied to the property sheet; e.g. position or aiming angle; this is a well-understood user interaction); 
adjusting the second simulated speaker arrangement based on the third property adjustment event (EASE4.3 display is updated for the same reasons as claim 1; a change to the properties will result in a change in the view; e.g. position or aiming angle of the cluster can be visualized just as the change of other properties are immediately visualized); 
receiving a second portion deselection event corresponding to an area of the GUI outside of the second pop-up window; and closing the second pop-up window in response to the second portion deselection event (relying on the improvement of RADTKE as explained in claim 1 to dismiss/close the property sheet for the cluster).
Regarding dependent claim 21 [new], incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined at least for the reasons discussed in claim 1, further teaches wherein the first property is a box count of the simulated speaker arrangement (a property of the rigging point and its associated speaker array (grid) collectively, not only a property of the rigging point; EASE 4.3 page 
Regarding dependent claim 22 [new], incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined at least for the reasons discussed in claim 1, further teaches wherein the first property is a vertical angle of the rigging point or a horizontal angle of the rigging point (GEORGALLIS: Top Box Sight Angle as shown in FIG 12).
Regarding dependent claim 23 [new], incorporating the rejection of claim 1, EASE4.3 in view of GEORGALLIS, further in view of RADTKE, combined at least for the reasons discussed in claim 1, further teaches wherein the first property is a weight of the simulated speaker arrangement (GEORGALLIS: Total weight as shown in FIGs 10 and 12 ).
Claims 14-15 are rejected under 35 USC 103 as unpatentable over EASE4.3 in view of GEORGALLIS, further in view of RADTKE, further in view of EASE 4.4 User Manual (AFMG® Ahnert Feistel Media Group, Berlin, Germany; user manual created 09/16/2019; hereinafter EASE4.4). 
Attached to the previous Office action was the EASE upgrade history (retrieved on 11/22/2021 from AFMG product website) showing the release dates of various versions available to the public and the significant changes as evidence that a version of EASE 4.4 was available to the public which had the feature relied upon below as of the date the user manual was created.
Regarding dependent claim 14, incorporating the rejection of claim 1, EASE4.3 further teaches adjusting an overhead simulation  of the GUI based on the first property adjustment event, wherein the overhead simulation  comprises a simulated overhead view of a first sound pressure generated by the first simulated speaker arrangement in a model environment (the “room” can be viewed from any angle [page 23: X (side) view and YZ grid; Y (end) view and XY grid; Z (top) view and XY grid; Page 30: The scroll bars on the sides and bottom of the screen allow you to turn, rotate and resize the room drawing. They make it easy to view the room from any angle, a very important feature; page 31: When you want to return to the normal isometric view click on either the 3D Perspective icon or the Full icon in the Tool Bars]. 
As noted above, while EASE4.3 may be relied upon to teach the updated overhead view, EASE4.3 may not be relied upon to explicitly teach a second pane of the GUI for presenting this view, presumed (though not required to be) in addition to the first pane of the GUI recited in claim 1.
EASE4.4 cures this deficiency by teach a specific view mode for the GUI called Omniview (see page 65) This command allows the program to display x, y, z and 3-D views at the same time. X, Y and Z views are single view windows not variations of the 3-D view. To set grids see Options Window, Grid Tab. Room editing can take place in any of the view windows simultaneously. This command causes an immediate redraw.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of EASE4.3 (as improved by GEORGALLIS and RADTKE) and EASE4.4 before them, to have combined EASE4.3 (as improved by GEORGALLIS and RADTKE) and EASE4.4 by using the Omniview view mode with a reasonable expectation of success, the combination motivated by the ability to edit the room view (i.e. the simulation) in any view window simultaneously.
Regarding dependent claim 15, incorporating the rejection of claim 1, EASE4.3 (as improved by GEORGALLIS and RADTKE) and EASE4.4, combined as for the reasons discussed in claim 14, similarly teaches adjusting a side simulation pane of the GUI based on the first property adjustment event, wherein the side simulation pane comprises a simulated side view of a first sound pressure generated by the first simulated speaker arrangement in a model environment (relying on identical citations as in claim 14).
Regarding dependent claim 19, incorporating the rejection of claim 18, as noted above in the rejection of claim 14, EASE4.3 (as improved by GEORGALLIS and RADTKE) further improved by EASE4.4 may be relied upon to teach adjusting an overhead simulation pane of the GUI based on the third property adjustment event, wherein the overhead simulation pane comprises an overhead view of: a first sound pressure generated by the first simulated speaker arrangement in a model environment (identical citations as in claim 14). EASE4.3 further teaches a second sound pressure generated by the second simulated speaker arrangement in the model environment (see discussion page 200: Ray tracing used to study propagation of sound rays; note that page 201 explains how a single loudspeaker and/or loudspeaker group can by configured to display their own rays, although this will affect calculation time; see example display in 204 showing a side view with multiple coverage cones; see another example page 205).
Regarding dependent claim 20 incorporating the rejection of claim 18, as noted above in the rejection of claim 14, EASE4.3 (as improved by GEORGALLIS and RADTKE) further improved by EASE4.4 may be relied upon to teach further comprising adjusting a side simulation pane of the GUI based on the third property adjustment event, wherein the side simulation pane comprises a side view of: a first sound pressure generated by the first simulated speaker arrangement in a model environment (identical citations as in claim 14) and a second sound pressure generated by the second simulated speaker arrangement in the model environment (identical citations as in claim 19).
Claims 4-5 are rejected under 35 USC 103 as unpatentable over EASE4.3 in view of GEORGALLIS, further in view of RADTKE as applied to claim 1 above, further in view of HAZARIKA et al. (US 20050203929 A1).
Regarding dependent claim 4, incorporating the rejection of claim 1, EASE4.3 (as improved by GEORGALLIS and RADTKE) does not appear to expressly disclose wherein the first portion selection event is a mouse-over-event. HAZARIKA states [0043] A pop-up is a graphical user interface (GUI) display area, usually a small window, that suddenly appears ("pops up") in the foreground of the visual interface. Pop-ups can be initiated by a single or double mouse click or rollover (sometimes called a mouseover), and also possibly by voice command or can simply be timed to occur.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of EASE4.3 (as improved by GEORGALLIS and RADTKE) and HAZARIKA before them, to have combined EASE4.3 (as improved by GEORGALLIS and RADTKE) and HAZARIKA by substituting the rollover (mouseover) taught by HAZARIKA for the single mouse click taught by EASE4.3 and arrived at the claimed invention, the combination 
Regarding dependent claim 5, incorporating the rejection of claim 1, EASE4.3 does not appear to expressly disclose wherein the first portion deselection event is a mouse-over-event. Relying on the combined improvement of RADTKE [0046] which states that selection of another element will dismiss the popup and the improvement of HAZARIKA discussed in claim 4 to make that selection (e.g. to select and launch a different popup window) using a mouseover cures the deficiency of EASE4.3.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See definition retrieved from Dictionary.com on [11/23/2021] in previous action.